
	

114 S1918 IS: Conserving Ecosystems by Ceasing the Importation of Large (CECIL) Animal Trophies Act
U.S. Senate
2015-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1918
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2015
			Mr. Menendez (for himself, Mr. Booker, Mr. Blumenthal, Mr. Cardin, Ms. Mikulski, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to extend the import- and export-related provision of
			 that Act to species proposed for listing as threatened or endangered under
			 that Act.
	
	
		1.Short title
 This Act may be cited as the Conserving Ecosystems by Ceasing the Importation of Large (CECIL) Animal Trophies Act.
 2.Amendment to Endangered Species Act of 1973Section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)for any such species listed, or proposed to be listed, under section 4, import the species into, or export the species from, the United States;.
		
